                          Case:21-01545-jwb             Doc #:24 Filed: 08/19/2021               Page 1 of 3

                                    UNITED STATES BANKRUPTCY COURT
                                  FOR THE WESTERN DISTRICT OF MICHIGAN

In re:
                                                                               Case No. 21-01545
KENNETH EARL SMITH                                                             Chapter 13
                                                                               Hon. James W. Boyd
                                     Debtor(s)                                 Filed: June 21, 2021
                                                        /

                                 FIRST PRE-CONFIRMATION PLAN AMENDMENT
HISTORY:
    • The Original Chapter 13 Plan was filed on 6/21/21 [DN6]
PURPOSE:
    • This Plan Amendment amends Paragraph II.A. to adjust Debtor’s initial monthly Plan Payment step up and implement a
       second monthly Plan Payment step up.
    • This Plan Amendment amends Paragraph III.C.1.b. to update name of creditor, monthly payment and arrearage and escrow
       information.
    • This Plan Amendment amends Paragraphs III.D. and III.E. to provide treatment and direct pay for Debtor’s rent-to-own
       executory lease.

This amendment affects the above referenced paragraphs only. All other provisions of the plan, as amended, remain unaffected
by this amendment.

A limit on the amount of a secured claim, set out in Paragraph III.C.2.c and III.C.1.g., which          Included          Not included
may result in a partial payment or no payment at all to the secured creditor
Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in          Included           Not included
Paragraph IV.R.
Nonstandard provisions, set out in Paragraph IV.R.                                                      Included           Not included


II.   FUNDING
      A. PLAN PAYMENT. The Debtor(s) shall make payments in the amount of $1,100 per ( ) week, ( ) bi-weekly, ( ) semi-monthly, (XX)
         month for the minimum of the ACP, subject to changes as set forth in paragraph II.B or II.C, below, or until further order of the
         Court.
      B. (XX) FUTURE PLAN PAYMENT INCREASES.
           The Debtor(s) shall increase payments by $300.00 $375.00 per ( ) week, ( ) bi-weekly, ( ) semi-monthly, (XX) monthly
           effective January 2022 due to Debtor expecting return to work fulltime (monthly payment of $1,400 $1,475).
           The Debtor(s) shall increase payments by $223.00 per ( ) week, ( ) bi-weekly, ( ) semi-monthly, (XX) monthly effective June
           2022 due to Debtor’s direct pay lease to own to Aaron’s Sales and Leasing being paid off (monthly payment of $1,623).
III. DISBURSEMENTS
      C.   SECURED CLAIMS.
           1.   Real Property:
                b. Principal Residence Post-Petition Mortgage Payments and Prepetition Arrears: The following is the street address
                   and the tax ID parcel no. for the principal residence of the Debtor(s):
                    Residence address and tax parcel ID no. 6608 Steele Highway, Eaton Rapids, Michigan #060-007-400-020-00




                                                            1- As updated on 4-21-2020
                               Case:21-01545-jwb                    Doc #:24 Filed: 08/19/2021                           Page 2 of 3

       Creditor Name                              Estimated Monthly              Estimated Arrears ii              Taxes & Insurance                Trustee Pay
                                                  Payment Amount i                                              Escrowed With Lender?               Y/N
                                                                                                                          Y/N
       #1 CTF Asset Management                        $874.26 $689.00                       $24,762.29        Y – Taxes; N - Insurance              Y
       (FCI Lender Services, Inc.)                                                          $22,000.00
       MILA Inc.
       #2 MSHDA                                                 $0.00                                 $0.00   N                                     N
               ( ) Mortgage principal and interest on one or more mortgages on the principal residence to be paid in full over life of plan
               under 11 U.S.C. § 1322(c)(2). Please see Provision IV.R.

     D. ASSUMED EXECUTORY CONTRACTS AND UNEXPIRED LEASES. The following executory contracts and/or unexpired leases,
        including land contract(s), are assumed:
             Non-Debtor Party’s Address               Property Description                    Monthly Payment              No. of Months           Cure Amount
             & Account No. (indicate                                                             Amount                     Remaining
             payee or payor)
             Aaron’s Sales & Lease, 400               Lawn Mower                                 $223.00                  11                                  $0.00
             Galleria Pkwy SE, Ste 300,
             Atlanta, GA 30339

             # 300354792759067




     E.    DIRECT PAYMENT BY THE DEBTOR(S) OF THE FOLLOWING DEBTS. All claims shall be paid by the Trustee unless listed herein:
             Creditor, Address & Account No.                                  Collateral/Obligation                            Balance Owing                 Interest
                                                                                                                                                               Rate
             MSHDA, 735 E. Michigan Ave., Lansing,                   6608 Steele Highway, Eaton                                    $30,000.00              Unk.
             MI 48909                                                Rapids, Michigan (Debtor’s
                                                                     Residence)
             Aaron’s Sales & Lease, 400 Galleria                     Lawn Mower                                                        $223.00/mo          n/a
             Pkwy SE, Ste 300, Atlanta, GA 30339
             # 300354792759067




                                                     The remainder of this page is intentionally left blank.




i
 The monthly payment amount is an estimate and the Trustee shall pay the monthly payment amount based on the proof of claim as filed. The Plan authorizes the Trustee
to make post-petition regular mortgage or land contract payments prior to the proof of claim being filed. This provision does not preclude any party in interest from filing
an objection to the claim.

ii
   The amount of prepetition arrears is an estimate and the Trustee shall pay the prepetition arrears based on the proof of claim as filed. Any claim filed for prepetition
arrears shall be paid through the Plan over a reasonable period of time and pro-rata with other secured creditors without interest.


                                                                         2- As updated on 4-21-2020
                      Case:21-01545-jwb       Doc #:24 Filed: 08/19/2021               Page 3 of 3
BY FILING THIS DOCUMENT, THE ATTORNEY FOR THE DEBTOR(S) OR DEBTOR(S) THEMSELVES, IF NOT REPRESENTED BY AN ATTORNEY,
ALSO CERTIFY(IES) THAT THE WORDING AND ORDER OF THE PROVISIONS IN THIS CHAPTER 13 PLAN ARE IDENTICAL TO THOSE
CONTAINED IN THE APPROVED MODEL PLAN PURSUANT TO LOCAL BANKRUPTCY RULE 3015(d) FOR THE WESTERN DISTRICT OF
MICHIGAN BANKRUPTCY COURT, OTHER THAN ANY NONSTANDARD PROVISIONS INCLUDED IN PARAGRAPH IV.R.




Date:   August 19, 2021                                 /s/Kenneth Earl Smith

                                                        Kenneth Earl Smith, Debtor



Date:   August 19, 2021                                 /s/Aaron J. Kenyon

                                                        Aaron J. Kenyon (P67589), Counsel for the Debtor(s)

                                                        Robert W. Dietrich (P49704), Counsel for the Debtor(s)




                                                 3- As updated on 4-21-2020
